Citation Nr: 1722337	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-13 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher initial disability rating for the service-connected posttraumatic stress disorder (PTSD), in excess of 50 percent from February 7, 2001 to May 9, 2013, and in excess of 70 percent from May 9, 2013. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) for the period prior to May 9, 2013.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  

INTRODUCTION

The Veteran, who is the appellant, had active service from November 1962 to March 1970.   This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the RO in Nashville, Tennessee, which granted service connection for PTSD and assigned a 50 percent initial disability rating from February 7, 2001.  In July 2011, the Veteran submitted a notice of disagreement to the assigned initial rating.  

Subsequently, a September 2016 rating decision granted a 70 percent rating for PTSD and a TDIU, for the period from May 9, 2013, creating the "staged" initial PTSD rating issue on appeal, and leaving only the period prior to May 9, 2013 for TDIU.  Although a higher rating has been assigned for the PTSD disability for part of the initial rating period from May 9, 2013, as reflected in the September 2016 rating decision, the issue remains in appellate status as the maximum rating has not been assigned for the PTSD disability for the entire initial rating period from February 7, 2001.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

This case was previously before the Board in April 2015, where the Board, in pertinent part, remanded the issues on appeal for additional development, to include providing a new VA PTSD examination.  A March 2016 VA PTSD examination report has been associated with the record.  

In a May 2013 Appeal to Board of Veterans' Appeals form (VA Form 9), the Veteran requested a Board videoconference hearing; however, the hearing request was subsequently withdrawn in a December 2016 letter.  As such, the Board hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  





REMAND

Higher Initial Rating for PTSD 

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issue.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611.  A December 2016 statement reflects that the Veteran, through the representative, indicated that he receives ongoing mental health treatment from the LaFollette (Campbell County) Tennessee Community Based Outpatient Clinic in LaFollette, Tennessee, and from the Knoxville Vet Center in Knoxville, Tennessee.  See also March 2016 VA PTSD examination report (reflecting that the Veteran reported receiving mental health treatment from the Lafollette Outpatient Clinic).  To date, VA has not obtained these records.  On remand the AOJ should attempt to obtain any outstanding outpatient treatment records, to include treatment records from the LaFollette (Campbell County) Tennessee Community Based Outpatient Clinic, and from the Knoxville Vet Center. 

TDIU

As discussed above, while the September 2016 rating decision granted a TDIU for the period from May 9, 2013, entitlement to a TDIU is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Because in this case a TDIU is an element of the PTSD initial rating issue, in this case, the Board will consider whether a TDIU is warranted for the rating period from February 7, 2001 to May 9, 2013.  In December 2016, the Veteran submitted a timely notice of disagreement (NOD) to the September 2016 rating decision, contending that a TDIU should be granted to February 7, 2001 (the entire PTSD rating period), citing to Rice.   

To date, the RO has not issued a statement of the case (SOC) with respect to the issue of a TDIU for the period from February 7, 2001 to May 9, 2013.  The United States Court of Appeals for Veterans Claims (Court) has directed that, where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records not already of record, to include mental health treatment records from the Knoxville Vet Center, the LaFollette (Campbell County) Tennessee Community Based Outpatient Clinic, and any other VA facilities at which the Veteran has received treatment.  If no such records are available, that fact should be noted for the record.

2.  Issue a SOC that addresses the issue of a TDIU for the period from February 7, 2001 to May 9, 2013.  The Veteran should be given the appropriate opportunity to respond to the SOC.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of the issue following the issuance of the SOC unless the appeal is perfected. 

3.  Then readjudicate the issues of a higher initial rating for PTSD (in excess of 50 percent from February 7, 2001 to May 9, 2013, and in excess of 70 percent from May 9, 2013) and a TDIU for the period from February 7, 2001 to May 9, 2013.  If any benefit sought on appeal remains denied, the Veteran and the representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2014).





_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




